946 F.2d 1564
292 U.S.App.D.C. 84
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert P. GATEWOOD, et al.v.UNITED STATES CELLULAR CORPORATION, et al., Appellants.
No. 90-7162.
United States Court of Appeals, District of Columbia Circuit.
March 15, 1991.

Before MIKVA, Chief Judge, and D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the response to the court's order to show cause filed January 22, 1991, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the appeal be dismissed for lack of appellate jurisdiction.   A notice of appeal is null if filed while a timely motion under Fed.R.Civ.P. 59(e) is pending before the district court.   See Fed.R.App.P. 4(a)(4);   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 60-61 (1983);   Bestran Corp. v. Eagle Comtronics, Inc., 720 F.2d 1019 (9th Cir.1983);   Alley v. Dodge Hotel, 551 F.2d 442, 445 (D.C.Cir.), cert. denied, 431 U.S. 958 (1977).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.